United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1095
Issued: November 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 29, 2011 appellant filed a timely appeal from a March 7, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly found that appellant received an
overpayment in the amount of $2,942.74 from May 28 through December 31, 2010; (2) whether
it properly denied waiver of the recovery of the overpayment; and (3) whether OWCP properly
directed recovery of the overpayments from appellant’s continuing compensation payments.
On appeal, appellant contends that she should not be required to repay the overpayment,
as she was not at fault in its creation.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 12, 2010 appellant, then a 52-year-old clerk, sustained injuries to her neck and
shoulder while moving heavy boxes. OWCP accepted her claim for left trapezius shoulder
strain; left shoulder impingement syndrome; and post-traumatic left shoulder strain.2
Appellant filed periodic claims for compensation. The record reflects that OWCP paid
appellant compensation for temporary total disability for the period May 28 through
December 31, 2010 at the augmented rate of 75 percent, on the basis that she lived with her
dependent husband. The record also reflects that appellant and her husband lived separate and
apart from the end of May through the end of December 2010 and that she so informed OWCP.
On January 31, 2011 OWCP made a preliminary determination that appellant received an
overpayment of compensation in the amount of $2,942.74 because she was paid compensation at
the augmented 75 percent rate from May 28 through December 31, 2010, when she should have
been paid at a 66 2/3 percent rate. It determined that she was paid a total of $27,440.60 for the
entire period, whereas she should have received compensation in the amount of $24,497.86,
resulting in an overpayment of $2,942.74.
OWCP provided evidence of payments made to appellant and worksheets explaining how
it calculated the overpayment amount. The record reflects that from May 28 to July 2, 2010,
appellant was paid at an incorrect weekly pay rate of $1,149.24 at the 75 percent compensation
rate, less a Basic Life Insurance premium of $21.60, for a total net compensation of $4,460.43.3
For this period, she should have been paid $4,104.78 based on the correct pay rate of $1,184.07
and the 66 2/3 percent compensation rate, resulting in an overpayment for this period in the
amount of $355.65. For the period July 3 to December 31, 2010, appellant was paid at the
correct weekly pay rate of $1,184.07 at a 75 percent compensation rate, less Basic Life Insurance
of $109.20, for a total net of $22,980.17. For this period, she should have been paid $20,393.08
based on the 66 2/3 percent compensation rate for no eligible dependents, resulting in an
overpayment for this period in the amount of $2,587.09. Thus, the record shows the total amount
paid to appellant for the period May 28 to December 31, 2010 was $27,440.60 ($4,460.43 +
$22,980.17); the total amount of the overpayment for this period was $2,942.74 ($355.65 +
$2,587.09).
OWCP made a recommendation that appellant be found without fault in the creation of
the overpayment because she could not reasonably have been expected to know that she had
been paid compensation incorrectly. Appellant was provided with an overpayment recovery
questionnaire and was advised of actions she could take if she disagreed with the fact or amount
of the overpayment or wished to request a waiver of recovery of the overpayment. She was
2

Appellant’s March 3, 2007 traumatic injury claim was accepted for sprains of the left wrist, left shoulder and
neck (File No. xxxxxx346).
3

OWCP explained that appellant was underpaid compensation for the period May 28 to July 2, 2010, as the
weekly pay rate used of $1,149.24 reflected an inaccurate night differential ($25.92 rather than $60.75 a week). The
correct weekly pay rate for this period should have $1,184.07; however, the correct compensation rate should have
been 66 2/3 percent at the nondependent rate. After applying the correct weekly pay rate, at the proper
compensation rate of 66 2/3 percent, an overpayment did occur for this period in the amount of $355.65.

2

informed that in order for OWCP to consider waiver or a reasonable method of collection, she
was required to complete the overpayment recovery questionnaire and provide supporting
documents within 30 days.
On February 4, 2011 appellant submitted an appeal request form requesting a decision
based on the written record on the issue of fault and possible waiver. She stated her belief that
the overpayment occurred through no fault of her own, noting that she advised OWCP of her
separation from her husband and was unaware of the overpayment. Appellant indicated that she
was enclosing (Form OWCP-20) and supporting documentation.4
By decision dated March 7, 2010, OWCP finalized its January 31, 2011 preliminary
determination that appellant received an overpayment of $2,942.74. It further found that,
although she was without fault in the creation of the overpayment, she had not demonstrated that
recovery would defeat the purpose of FECA or be against equity and good conscience, as she
had not submitted any evidence to support her request for waiver. OWCP determined that the
entire overpayment amount would be collected by deducting $370.00 from continuing
compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8129(a) of FECA provides that, when an overpayment has been made to an
individual because of an error of fact or law, adjustment shall be made under regulations
prescribed by OWCP by decreasing later payments to which the individual is entitled.5
FECA provides that the United States shall pay compensation for disability or death of an
employee resulting from personal injury sustained while in the performance of duty.6 If the
disability is total, the United States shall pay the employee monthly monetary compensation for
total disability.7 Under section 8110 of FECA, an employee is entitled to compensation at the
augmented rate of three-fourths of his or her weekly pay if he or she has one or more
dependants.8
A husband is considered an employee’s dependent if he is a member of the same
household, is receiving regular contributions from the employee for her support of if the
employee has been ordered by a court to contribute to his support.9 In determining dependency
under FECA, the decisive test is whether the person for whom benefits are claimed as a
dependent of the employee, in fact, looked to and relied, in whole or in part, upon the
4

The Board notes that the record does not contain a completed Form OWCP-20 or any supporting financial
documentation.
5

5 U.S.C. § 8129.

6

Id. at § 8102(a).

7

Id. at § 8105(a); see also Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

8

Id. at § 8110.

9

Id. at § 8110(a)(2)

3

contributions given by the employee as a means of maintaining or helping to maintain a
customary standard of living.10
If a claimant receives augmented compensation during a period when he or she has no
eligible dependents, the difference between the compensation he or she was entitled to receive at
the two-thirds compensation rate and the augmented compensation received at the three-fourths
rate constitutes an overpayment of compensation.11
ANALYSIS -- ISSUE 1
The Board finds that OWCP correctly determined that appellant received an overpayment
from May 28 through December 31, 2010 in the amount of $2,942.74. The record shows that
appellant received wage-loss compensation from OWCP at the augmented rate of three-fourths
for employees with dependents in the amount of $27,440.60 during that time period. The
evidence of record, however, reflects that appellant lived separate and apart from her husband
from the end of May through the end of December 2010. There is also no evidence of record
that appellant’s husband received regular contributions from her for his support during this time
period, or that appellant had been ordered by a court to contribute to his support. Because
appellant was separated during the above-referenced time period, she was not entitled to receive
wage-loss compensation at the augmented rate between the end of May and the end of
December 2010. Therefore, she received an overpayment of compensation.
In calculating the amount of overpayment, OWCP offset the amount due by an
underpayment of compensation based on an incorrect pay rate for the period May 28 to
July 3, 2010. The record reflects that from May 28 to July 2, 2010, appellant was paid at an
incorrect weekly pay rate of $1,149.24 at the 75 percent compensation rate, less a Basic Life
Insurance premium of $21.60, for a total net compensation of $4,460.43. For this period, she
should have been paid $4,104.78 based on the correct pay rate of $1,184.07 and the 66 2/3
percent compensation rate, resulting in an overpayment for this period in the amount of $355.65.
For the period July 3 to December 31, 2010, appellant was paid at the correct weekly pay rate of
$1,184.07 at a 75 percent compensation rate, less Basic Life Insurance of $109.20, for a total net
of $22,980.17. For this period, she should have been paid $20,393.08 based on the 66 2/3
percent compensation rate for no eligible dependents, resulting in an overpayment for this period
in the amount of $2,587.09. Thus, the record reflects that appellant was paid a total of
$27,440.60 for the entire period, when she should have received compensation in the amount of
$24,497.86. The Board finds that OWCP properly determined that appellant received an
overpayment in the amount of $2,942.74 for the period May 28 to December 31, 2010 ($355.65
+ $2,587.09).

10

See Nancy J. Masterson, 52 ECAB 507 (2001); Helyn E. Girmann, 11 ECAB 557 (1960).

11

See Diana L. Booth, 52 ECAB 370 (2001) (the Board held that the claimant received an overpayment of
because she received compensation at the augmented rate during a period when she had no dependents following her
divorce).

4

LEGAL PRECEDENT -- ISSUE 2
When an overpayment of compensation has been made because of an error of factor law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which an individual is entitled.12 OWCP may consider waiving an
overpayment only if the individual to whom it was made was not at fault in accepting or creating
an overpayment.13
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by OWCP. This information is necessary to
determine whether an overpayment should be waived. This information will also be used to
determine the repayment schedule, if necessary. Failure to submit the requested information
within 30 days of the request shall result in denial of waiver and no further request for waiver
shall be considered until the requested information is furnished.14
ANALYSIS -- ISSUE 2
When OWCP issued its preliminary determination with regards to overpayment on
January 31, 2011, it advised appellant to complete an overpayment recovery questionnaire and
attach supporting financial documentation, if she wished to request waiver and explained the
consequences of failing to do so. Because appellant failed to submit the requested information
within 30 days, OWCP had no discretion in the matter; the law required a denial of waiver. The
Board will therefore affirm the decision on the issue of waiver.
Appellant argues that as she was not at fault in the creation of the overpayment, she
should not have to make repayment. OWCP’s finding that she was not at fault does not in itself
entitle her to retain money that does not belong to her.15 As appellant failed to submit the
necessary financial information, it was unable to determine whether her financial circumstances
qualified her for waiver.
LEGAL PRECEDENT -- ISSUE 3
When an overpayment has been made to an individual who is entitled to further
payments, proper adjustment shall be made by decreasing subsequent payments of compensation
having due regard to the probable extent of future payments, the rate of compensation, the
financial circumstances of the individual and any other relevant factors, so as to minimize any
resulting hardship upon such individual.16

12

5 U.S.C. § 8129(a).

13

20 C.F.R. § 10.433(a).

14

Id. at § 10.438.

15

P.R., Docket No. 10-1244 (issued January 4, 2011).

16

20 C.F.R. § 10.441(a); see Steven R. Cofrancesco, 57 ECAB 62 (2006).

5

ANALYSIS -- ISSUE 3
The Board finds that OWCP properly directed recovery of the overpayment at the rate of
$370.00 every 28 days from appellant’s continuing compensation.
As noted, appellant failed to submit an overpayment recovery questionnaire, or any other
financial information in support of her request for waiver, prior to the final overpayment
decision. An overpaid individual is responsible for providing information about income,
expenses and assets as specified by OWCP.17 When an individual fails to provide requested
financial information, it should follow minimum collection guidelines designed to collect the
debt promptly and in full.18 Because appellant did not submit the requested financial information
there is no evidence of record to establish that OWCP erred by directing recovery of $370.00
from future compensation payments until the overpayment amount was repaid.
CONCLUSION
The Board finds that OWCP properly found that appellant received an overpayment in
the amount of $2,942.74. The Board further finds that it properly denied waiver of recovery of
the overpayments and properly set forth the terms for collecting these overpayments from
appellant’s continuing compensation payments.

17

Id.

18

Frederick Arters, 53 ECAB 397 (2002); Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial
Overpayment Actions, Chapter 6.200.4(c)(2) (September 1994).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 7, 2011 is affirmed.
Issued: November 9, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

